              Case 2:18-bk-51849-MPP                             Doc 4 Filed 10/30/18 Entered 10/30/18 14:14:42                  Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Christopher Lynn Dutton
                           First Name                       Middle Name              Last Name

 Debtor 2                  Lisa Hughes Dutton
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Tri Cities Finance C                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2013 Chevrolet Tahoe                              Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Tri Cities Finance C                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2006 Maxim                                        Reaffirmation Agreement.
    property              along with 2016 Trailer                           Retain the property and [explain]:
    securing debt:



    Creditor's         Tri Cities Finance C                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2011 Honda Odyssey                                Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 2:18-bk-51849-MPP                              Doc 4 Filed 10/30/18 Entered 10/30/18 14:14:42                                Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1      Christopher Lynn Dutton
 Debtor 2      Lisa Hughes Dutton                                                                     Case number (if known)


     securing debt:



     Creditor's    Tri Cities Finance C                                     Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2014 Infiniti Q50                                   Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Christopher Lynn Dutton                                                  X /s/ Lisa Hughes Dutton
       Christopher Lynn Dutton                                                          Lisa Hughes Dutton
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        October 30, 2018                                                 Date     October 30, 2018



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:18-bk-51849-MPP                               Doc 4 Filed 10/30/18 Entered 10/30/18 14:14:42          Desc
                                                                 Main Document    Page 3 of 3

                                                               United States Bankruptcy Court
                                                                      Eastern District of Tennessee
            Christopher Lynn Dutton
 In re      Lisa Hughes Dutton                                                                            Case No.
                                                                                   Debtor(s)              Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on October 30, 2018, a copy of Chapter 7 Individual Debtors Statement of Intention was served
electronically or by regular United States mail to the U.S. Trustee's Office, Chapter 7 Trustee and all creditors
listed below.

 Jamestown LLC
 100 5th St Suite 2 West
 Bristol, TN 37620
 Tri Cities Finance C
 1395 Volunteer Parkway
 Bristol, TN 37625
 Tri Cities Finance C
 1395 Volunteer Parkway
 Bristol, TN 37625
 Tri Cities Finance C
 1395 Volunteer Parkway
 Bristol, TN 37625
 Tri Cities Finance C
 1395 Volunteer Parkway
 Bristol, TN 37625




                                                                                /s/ Bernard S. Via, III
                                                                                Bernard S. Via, III
                                                                                Bernard S. Via, III
                                                                                210 Johnson St.
                                                                                Bristol, VA 24201
                                                                                276/669-4003
                                                                                bsvia@bvu.net




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
